Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski et al. (Pub No. US 2017/0193688 A1).

As per claim 1, Djorgovski teaches the claimed:
1. A method for displaying data in a multi-dimensional dashboard (A multi-dimensional dashboard is shown in figures 2A, 3A-3B, 4B where the dashboard displays data as a series of different possible graph displays.  Djorgovski in figures 5E also shows an example of a multi-dimensional dashboard as including 3D visualization graphs groupings inside a virtual environment for a plurality of users to view), the method comprising:
accessing a plurality of three-dimensional (3D) visualization components (Djorgovski shows several examples of different 3D visualization components that may be accessed, e.g. figure 2A shows a 3D visualization component as a 3D cube with a set of spherical data points in 3D space.  Figure 3A shows a 3D visualization component as a set of 3D line graphs in 3D space and figure 4A shows a 3D visualization component as a 3D surface graph in 3D space.  Figure 7 shows that the visualization computing system may access the plurality of 3D visualization components from the “3D Model 722” module.  Also please see [0093] “In many embodiments, the 3D rendering engine 714 instantiates 3D objects within a 3D model 722 stored in memory”), wherein each of the plurality of 3D visualization components comprises:
a 3D object in a virtual environment (Each of the 3D visualization components shown in figures 2A, 3A, and 4A each have a surrounding 3D cube in a virtual reality environment as corresponding to the claimed “3D object”); and 
parameterized inputs for receiving data sets (Inputs of the 3D visualization components are parameterized for receiving data sets, e.g. please see towards the end of [0011] “If a data set has N dimensions, a subset of k of them may be visualized at any given time, with k.ltoreq.N. If k>3, up to 3 dimensions can be encoded as spatial positions (XYZ) in a data visualization space, with the remainder being represented through characteristics of the data points such as colors, sizes, and shapes. In a scatter plot each data item (data point) is represented as an individual geometrical object, e.g., a dot, a square, a sphere, etc., with some spatial coordinates (XYZ), and other visible properties (e.g., colors, sizes, etc.) encoding the additional data dimensions.”
According to this passage, inputs of the receiving data set may be parameterized for spatial position (XYZ), color, size, and shape for a given 3D visualization component .  For example, for a scatter plot type of 3D visualization component, inputs for the received data sets may be parameterized for spatial position (XYZ), color, size, and shape.  The reference in paragraph [0017] refers to parameterizing inputs for receiving data sets by defining visualization attributes for a given visualization component.  This attributes are parameterized by assigning numerical values such as floating point values or string values to the attribute properties, e.g. please see [0100] “… In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value), Shape (floating point value, string), Size (floating point value), Color Palette (floating point value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value).”); 
receiving one or more data sets (This occurs in figure 8A for step 802 “Load data points into in-memory data structures”);
binding the parameterized inputs of the plurality of 3D visualization components with the one or more data sets (The binding occurs in in figure 8A between steps 804 and 806 where mappings are determined between the attributes of the 3D objects (parameterized inputs of the plurality of 3D visualization components) with the one or more data sets.  Also please see in paragraph [0099] “Processes for generating 3D data visualizations in accordance with many embodiments of the invention involve loading data into in-memory data structures and then mapping data dimensions to attributes of 3D objects to enable rendering of 3D data visualizations via 3D displays”.  In this instance, this mapping corresponds to the claimed “binding”.
An example of this binding or data mapping is shown in figure 3A where “House-Values” from a data set is mapped to the Y axis in the 3D visualization component.  The reference also mentions bindings may change over time, e.g. please see in paragraph [0132] “the X attribute of the 3D data objects is modified from a first data dimension (i.e. " Age") to a second data dimension (i.e. "YearsOnJob") in accordance with an embodiment of the invention is illustrated in FIGS. 16A-16D.”);
receiving connections to the virtual environment from a plurality of client devices (The connections are shown in figure 6B where connections are received to the virtual environment from a plurality of client devices 658.  Also please see paragraph [0085] “A multidimensional data visualization system in which multiple users are able to simultaneously explore a 3D visualization of a multidimensional data space in accordance with an embodiment of the invention is illustrated in FIG. 6B”); and
rendering the 3D virtual objects of the plurality of 3D visualization components in the virtual environment based on the one or more data sets to provide providing a plurality of different views of the plurality of 3D virtual objects in the virtual environment to the plurality of client devices, wherein each of the plurality of different views is generated based on a view location in the virtual environment of a corresponding client device (Please see figure 5A where it shows that client devices A, B, and C each have a different view of a 3D virtual object in the virtual environment.  Also please see [0080] “Rendering of a 3D graph from different viewpoints of different users in accordance with an embodiment of the invention is conceptually illustrated in FIGS. 5A-5D. A 3D data visualization showing avatars of multiple users within a virtual space in accordance with an embodiment of the invention is illustrated in FIG. 5E.  In the illustrated 3D data visualization, a 3D graph 500 is shown in which data points are visualized as 3D objects 502 and the viewpoints from which other users are exploring the virtual space is indicated by avatars 504, 506 … In many embodiments collaborating users can independently move through the virtual space”).
	It is noted that Djorgovski in their figures 2A, 3A-3B, 4A, and 5E show a single 3D virtual object from a 3D visualization component being rendered rather than a plurality of 3D virtual objects from the plurality of 3D visualization components.  However, it would have been obvious to modify Djorgovski to perform this claimed feature.  In particular, the claimed feature of rendering plurality of 3D virtual objects from the plurality of 3D visualization components may be achieved by first having Djorgovski rendering a first 3D virtual object of a first visualization component, e.g. the 3D graph in figure 2A and then later changing the options and settings in Djorgovski to rendering a second 3D virtual object of second visualization component.  This modification is achieved by using the GUI in figure 15B in Djorgovski to change the displayed graphs from the first 3D virtual object to the second 3D virtual object within the virtual environment over time.  This modification would have been obvious to perform by one of ordinary skill in the art because Djorgovski is a visualization system designed to allow repeated and different displayed 3D graphs for presentation to the user over time (e.g. Djorgovski in [0031]-[0035]).


As per claim 8, Djorgovski teaches the claimed:
8. The method of claim 1, further comprising:
displaying a plurality of avatars corresponding to the plurality of client devices in the virtual environment (This is shown in figure 5E where avatars 504 and 506 are displayed to the client devices and in [0080] “Rendering of a 3D graph from different viewpoints of different users … A 3D data visualization showing avatars of multiple users within a virtual space in accordance with an embodiment of the invention is illustrated in FIG. 5E. In the illustrated 3D data visualization, a 3D graph 500 is shown in which data points are visualized as 3D objects 502 and the viewpoints from which other users are exploring the virtual space is indicated by avatars 504, 506”), wherein movements of the plurality of avatars are controlled through inputs to the plurality of client devices (Please see towards the end of [0079] “Where multiple users are collaborating within a virtual space, head positions and/or poses of the users can be utilized to render the 3D displays presented to each user and to render the avatars of individual users within the data space”.  Figure 6B shows that the plurality of client devices may include head-mounted displays 658.  Thus, the claimed “inputs to the plurality of client devices” corresponds to the user’s head positions and/or poses when they are wearing the head-mounted displays 658.  These inputs are used to move the avatar’s head position and/or pose).

As per claim 13, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Djorgovski teaches the claimed:
A non-transitory computer readable medium ([0090] “The 3D data visualization computing system 700 includes a processor 702. The term processor 702 is used to refer to one or more devices within the computing device that can be configured to perform computations via machine readable instructions stored within the memory 704 of the 3D data visualization computing system”).

As per claim 16, this claim is similar in scope to limitations recited in claim 8, and thus is 

As per claim 18, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Djorgovski teaches the claimed:
One or more processors (In figure 7 where it shows “Processor 702”); and one or more memory devices comprising instructions (In figure 7 where it shows “Memory 704”.  Also please see [0090] “the computing device that can be configured to perform computations via machine readable instructions stored within the memory 704”).

As per claim 19, this claim is similar in scope to limitations recited in claim 8, and thus is rejected under the same rationale.


Claims 2, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Chandrasekaran (Pub No. US 2014/0040257 A1).

As per claim 2, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Chandrasekaran teaches the claimed:
2. The method of claim 1, wherein the one or more data sets comprise enterprise data sets from a database (Djorgovski teaches that their one or more data sets come from a database, e.g. please towards the middle portion of [0092] where they state “… In several embodiments, the multi-dimensional data is stored remotely (e.g. in a distributed database) and some or all of the multi-dimensional data is loaded into the in-memory data structures 718 maintained by the 3D data visualization application 710”.  While Djorgovski teaches that their data sets come from a database, they do not state that their one or more data sets comprise enterprise data sets from a database per se.  Chandrasekaran teaches this feature in [0023]-[0024] where the data sets for creating graph visualizations are business (enterprise) data sets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more data sets to comprise enterprise data sets from a database as taught by Chandrasekaran with the system of Djorgovski in order to allow the data sets from a business organization to be visualized.  This is useful for analysis of the data from their business because it helps communicate historical performance and other metrics which may help manage and plan operations for that organization.  

As per claim 4, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Chandrasekaran teaches the claimed:
4. The method of claim 1, wherein the plurality of 3D visualization components are received from a component exchange (Djorgovski in [0116] teaches that the 3D visualization components are made from templates.  Djorgovski, however, does not state that the 3D visualization components from these templates are received from a component exchange per se.  Chandrasekaran teaches this feature in figure 1 in modules 116 and 118 where new chart visualizations are created from chart templates and these chart templates are exchanged over a distributed system to a plurality of client devices 102-106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of 3D visualization components to be received from a component exchange as taught by Chandrasekaran with the system of Djorgovski in order 

As per claim 14, this claim is similar in scope to limitations recited in claim 2, and thus is rejected under the same rationale.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Chandrasekaran in further view of Kreindlina et al. (Pub No. US 2012/0041990 A1).

As per claim 3, Djorgovski does not explicitly teach the claimed limitations.
Kreindlina teaches the claimed:
3. The method of claim 2, wherein the enterprise data sets comprise data from a CRM application (Kreindlina teaches of using enterprise data sets that comprise data from a CRM application or customer relationship management application in paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enterprise data sets to comprise data from a CRM application as taught by Kreindlina with the system of Djorgovski in order to better visualize and understand that business organization’s data for customer relationships.


s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Govindan (Pub No. US 2018/0158245 A1).

As per claim 5, Djorgovski does not explicitly teach the claimed limitations.
Govindan teaches the claimed:
5. The method of claim 1, wherein the plurality of 3D virtual objects are provided in the virtual environment as an enterprise dashboard (While Djorgovski teaches that 3D virtual objects may be provided in the virtual environment for a dashboard display, Djorgovski is silent about an “enterprise dashboard” per se.  Govindan in figure 1 shows that their client devices 116, 117, and 122 receive 3D virtual objects in a virtual environment for dashboard display from an “Enterprise Application Platform 112”.  Govindan in figures 8 and 15 show examples of 3D virtual objects provided in the virtual environment.  These 3D virtual objects provide an enterprise dashboard because these graphs provide business (enterprise) information as a series of displays to the user in the virtual environment.  As these 3D virtual objects are displayed over time, they provide a dashboard of information about the enterprise or business organization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of 3D virtual objects to be provided in the virtual environment as an enterprise dashboard as taught by Govindan with the system of Djorgovski in order to provide a better visualization of information related to a business organization.  The 3D virtual objects provided in the virtual environment as an enterprise dashboard in order to use the 3D virtual environment to enhance the user’s understanding of the data and any patterns related to stored business information (Govindan in [0002]-[0003]). 

.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Govindan in further view of Bracher et al. (Pub No. US 2017/0017908 A1).

As per claim 6, Djorgovski alone does not explicitly teach the claimed limitations.
Bracher teaches the claimed:
6. The method of claim 5, wherein each of the 3D virtual objects in the enterprise dashboard are bound to different enterprise data sets from different databases (Bracher shows an enterprise dashboard with different 3D virtual objects as shown in figures 3A-3D to visually display churn risk scores and at-risk customers.  These 3D virtual objects, e.g. 3D graphs and charts are bound to different enterprise data sets from different databases, e.g. please see Bracher in [0025] “For the example case where the business entity is a telecommunications provider, the churn risk analytics application may process business data (call network data, billing records, product records, and customer records) in the telecommunications provider's databases (or other databases) to generate customer churn risk scores and identify ‘at-risk’ customers in real time or near real time”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each of the 3D virtual objects in the enterprise dashboard to be bound to different enterprise data sets from different databases as taught by Bracher with the system of Djorgovski as modified by Govindan in order to allow the 3D graph and 3D chart .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Hoellwarth (Pub No. US 2010/0079356 A1).

As per claim 7, Djorgovski teaches the claimed:
7. The method of claim 1, wherein the plurality of client devices comprises --  a device with a 3D display (Figure 6B shows the client devices 658 with a 3D display.  Also please see [0085] “… multiple users are able to simultaneously explore a 3D visualization … Each of the local computer systems 652 is connected to a 3D display 658” and where it refers to [0105] “a stereo 3D display”).

Djorgovski alone does not explicitly teach the remaining claim limitation.
However, Djorgovski in combination with Hoellwarth teaches the claimed:
wherein the plurality of client devices comprises a device with a two-dimensional (2D) display (Djorgovski in figure 6B shows that the client devices 658 are made up of users wearing head-mounted displays.  Hoellwarth in figures 2a-2b or in figure 4 shows that a head-mounted display may be implemented by sliding a 2D display from a phone into a wearable head-mounted frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of client devices to comprise a device with a two-.


Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Cosic (Patent No. US 10,255,302 B1).

As per claim 9, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Cosic teaches the claimed:
9. The method of claim 8, further comprising: receiving an input from a first client device in the plurality of client devices that causes a corresponding first avatar in the plurality of avatars to visually remove an element from a first 3D virtual object in the plurality of 3D virtual objects, wherein the element from the first 3D virtual object represents a row in a corresponding first data set in the one or more data sets (Djorgovski in figure 5E shows that their 3D visualization system includes a plurality of avatars including avatars 504 and 506.  Djorgovski is silent however about a first avatar visually removing an element from a first 3D virtual object and where the element represents a row in a corresponding first data set.  Cosic teaches these claimed features in figures 19 to 20.  Figure 20 of Cosic shows that the avatar visually removes an element 295bh from a virtual 3D file cabinet object.  Element 295bh represents a row in a first corresponding data set, e.g. see col 71, lines 28-30 of Cosic).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a first avatar to visually remove an element from a first 3D virtual object as taught by Cosic with the system of Djorgovski.  One advantage to this feature is 
	It addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the element to represent a row in a corresponding first data set as taught by Cosic with the system of Djorgovski because often the data that is being displayed in the 3D visualization is stored within a database structure or database file that is organized according to a series of columns and rows.  Thus, the visualization elements are often displayed, selected, and/or edited by using these visualization elements to represent corresponding rows in a portion of a database data set record.

As per claims 17 and 20, these claims are similar in scope to limitations recited in claim 9, and thus are rejected under the same rationale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Cosic in further view of Jones et al. (Pub No. US 2017/0302709 A1).

As per claim 10, Djorgovski does not explicitly teach the claimed limitations.
Cosic in combination with Jones teaches the claimed:
10. The method of claim 9, further comprising:
receiving an input from the first client device to change an aspect of the element; and
(Cosic shows an element 295bh that is selected and represents a row in the first data set.  Cosic says that the element can be edited or changed see Cosic in option 297bf.  Jones in [0050] teaches that the element may be placed back into the 3D file cabinet object in order to file it.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an element that represents a row in a corresponding first data to be selected and changed as taught by Cosic with the system of Djorgovski.  The motivation of claim 9 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the element back into the 3D file cabinet object afterward as taught by Jones with the system of Djorgovski as modified by Cosic in order to provide a visual process that mimics how paper files would be stored and file away in the real world when using a file cabinet object as part of the visualization.  This may provide the user better feedback as to which operation the computer is performing with respect to that element from the data set. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Mages (Pub No. US 2011/0169927 A1).

As per claim 11, Djorgovski alone does not explicitly teach the claimed limitations.
However, Djorgovski in combination with Mages teaches the claimed:
(Djorgovski in figure 5b teaches of using avatars with their visualization system, however Djorgovski does not show a clear example of changes made to the plurality of 3D virtual objects by the plurality of avatars.  Mages in [0023] teaches of a 3D visualization system with a plurality of avatars where these avatars can make changes of the plurality of 3D virtual objects, e.g. please see Mages in the transition between figures 18-21.  In particular, in figure 20 shows an example of one of the plurality of avatars is changing the plurality of 3D virtual objects by adding an object.  Also please see towards the end of [0164] “… The avatar performs an animated action as if it were throwing the thumbnail onto the wall. As this move occurs, the user's avatar is shown as taking content from the three dimensional halo over the avatar's head in FIGS. 18 and 19 and throwing the content onto the wall in FIGS. 20 and 21. In FIG. 22, the content appears on the wall in the location selected by the user and thrown to by the avatar”.  Also please Mages in the flowchart in figure 6 in step 606 where the user interacts with the content and applies changes in step 608.  The update occurs in step 612 and in paragraph [0170]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for changes made to the plurality of 3D virtual objects by the plurality of avatars to be used to update the one or more data sets as taught by Mages with the system of Djorgovski in order to provide the user with visually interactive input and output.  By having the avatar make changes to the 3D virtual objects in the scene may provide a more visually intuitive process to apply changes and view the results.  


12 is rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Mages in further view of Dawson et al. (Pub No. US 2010/0023859 A1).

As per claim 12, Djorgovski does not explicitly teach the claimed limitations.
Mages in combination Dawson teaches the claimed: 
12. The method of claim 11, wherein changes made by a first avatar in the plurality of avatars are not visible to a second avatar in the plurality of avatars, such that each of the plurality of avatars is presented a personalized view of the plurality of virtual objects (As mentioned above for claim 11, Mages teaches that it was known in the art for the avatars to make changes to the plurality of virtual 3D objects within the visualization.  Dawson teaches this feature in the abstract and in paragraphs [0026]-[0028] where Dawson teaches that changes to the visualization made by one avatar are unique to that avatar and that this does not affect the visualizations for other avatars.  Avatars may have personalized views according to Dawson in [0026]-[0029], e.g. where Dawson states “Based on the morphing rules, maybe existing data center objects are rendered to represent the appropriate set of data center objects seen by the avatar … Rather than normally seeing racks of servers and storage and the service owner may visualize the IT environment in a context that is relative to his/her job ,,, This same example can be contrasted with a UNIX administrator, whose visualization of the data center may be the rack of UNIX servers he/she is responsible for managing … Another example may be to morph the data center objects based on the activity of the avatar“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the avatar to make changes to the virtual objects in the visualization as taught by Mages with the system of Djorgovski.  The motivation of claim 11 is 
	Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for changes made by a first avatar in the plurality of avatars to not be visible to a second avatar in the plurality of avatars where each of the plurality of avatars is presented a personalized view of the plurality of virtual objects as taught by Dawson with the system of Djorgovski as modified by Mages in order to provide more customized to views that are more closely tailored to the user’s particular job (Dawson in [0026]-[0028]).  


Response to Arguments
Applicant’s arguments, filed Jan 15, 2021, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.
The Examiner also looked at possible claimed amendments for allowable subject matter.  However, the Examiner could not readily draft any amendments within the amount of time available for this response.  Applicant may discuss possible claim amendments in an after-final response if desired to possibly advance prosecution in the application or to possibly move the claims towards allowance.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612